              Case 2:20-cv-01419-RSL Document 16 Filed 03/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    ARMANDO VILLALOBOS PEREZ,

 9                                 Petitioner,            Case No. C20-1419-RSL

10           v.
                                                          ORDER DISMISSING ACTION
11    STEPHEN SINCLAIR,

12                                 Respondent.

13

14          The Court, having reviewed Petitioner’s petition for writ of habeas corpus, Respondent’s

15   answer thereto, the Report and Recommendation of Michelle L. Peterson, United States

16   Magistrate Judge, Petitioner’s objections, Respondent’s response, and the remaining record,

17   hereby finds and ORDERS:

18          (1)    The Report and Recommendation is approved and adopted as to all sections

19   except that page 1, line 17, which references Skagit County Superior Court Case No. “03-00560-

20   5,” should read “03-1-00560-5.”

21          (2)    Petitioner’s petition for writ of habeas corpus (dkt. # 1) is DENIED, and this

22   action is DISMISSED with prejudice.

23

     ORDER DISMISSING ACTION - 1
              Case 2:20-cv-01419-RSL Document 16 Filed 03/16/21 Page 2 of 2




 1          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

 2   United States District Courts, a certificate of appealability is DENIED.

 3          (4)     The Clerk is directed to send copies of this Order to all counsel of record, and to

 4   the Honorable Michelle L. Peterson.

 5          DATED this 16th day of March, 2021.

 6

 7

 8
                                                  A
                                                  ROBERT S. LASNIK
                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING ACTION - 2
